DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Response to Amendment
2.	This Office Action is in response to the applicant’s amendment filed on November 09, 2021.
3.	Claims 1-20 are pending, of which claims 1, 17, and 20 in independent form.
4.	Claims 1, 13, 17, and 20 are amended.5.	The statutory double patenting rejection of claims 1, 17, and 20 as cited in the previous office action have been withdrawn as these claims are no longer identical to the patented claims previously indicated. 
Response to Arguments
6.	Applicant’s arguments with respect to the amended claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 				Claim Rejections - 35 USC § 1127.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1, 17, and 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
9.	Claims 1, 17, and 20 recite, “determining, by the computing device, that the first language type is incompatible with the computing device” The original disclosure has no mention or suggestion of any form of determination that the first language type is incompatible with the computing device. The original drawings show no such incompatible computing device. Instead, they appear to show generic search results. Similarly, the specification does not in even mention “determining, by the computing device, that the first language type is incompatible with the computing device” Thus, there is no support in the original disclosure for the claimed limitation.
The dependent claims (2-16) and (18-19) inherit the same deficiencies and are rejected for the same rationale as provided above for the independent claim.
Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
11.	Claims 1, 6, 10-13, 16-17, 20 are rejected under 35 U.S.C. 103 as being un-patentable over Warren et al. U.S. 2009/0319496 A1 (hereinafter Warren) in view of .
Therefore, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify Warren and Ziauddin with Ballamkonda. Doing so would have enable to remove the generated temporary tables that exists only while the database session is 
Regarding claim 6, the rejection of claim 1 is hereby incorporated by reference, the combination of Warren, Langevin, Ziauddin, and Ballamkonda discloses a method, further comprising checking, by the computing device, that raw data ingestion is complete to maintain atomicity, consistency, isolation, and durability (ACID).


Regarding claim 10, the rejection of claim 1 is hereby incorporated by reference, the combination of Warren, Langevin, Ziauddin, and Ballamkonda discloses a method, further comprising receiving, by the computing device, the query configured to access the column in the data table (Warren [0032], where the implemented system configured to receive a query, e.g., “as part of the interface for receiving queries from various clients”).

Regarding claim 11, the rejection of claim 1 is hereby incorporated by reference, the combination of Warren, Langevin, Ziauddin, and Ballamkonda discloses a method, wherein the converting uses a query interpreter (Warren [0006], and [0032]-[0034], where the system query language translation component [Figure 7, element 96] translate a query from a first language to a second language type).

Regarding claim 12, the rejection of claim 1 is hereby incorporated by reference, the combination of Warren, Langevin, Ziauddin, and Ballamkonda discloses a method, 

Regarding claim 13, the rejection of claim 1 is hereby incorporated by reference, the combination of Warren, Langevin, Ziauddin, and Ballamkonda discloses a method, wherein the generating the query result uses a unified data generation (Warren [0039] where data translated to a uniform format).

Regarding claim 16, the rejection of claim 1 is hereby incorporated by reference, the combination of Warren, Langevin, Ziauddin, and Ballamkonda discloses a method, wherein the data table comprises flat files (Warren [0038] where the target table includes a flat file, e.g., “… and flat databases”).

Regarding claim 17 and 20, 	These claims are similar in scope to claim 1 and are rejected under a similar rational.

12.	Claims 2-3 are rejected under 35 U.S.C. 103 as being un-patentable over Warren et al. U.S. 2009/0319496 A1 (hereinafter Warren) in view of Langevin et al. U.S. 2013/0268946 A1 (hereinafter Langevin) further in view of Ziauddin et al. U.S.  as applied to claims 1, 6, 10-13, 16-17, 20 above, and further in view of Wong et al. U.S. 2015/0256557 A1 (hereinafter Wong).

Regarding claim 2, the rejection of claim 1 is hereby incorporated by reference, the combination of Warren, Langevin, Ziauddin, and Ballamkonda fail to clearly disclose a method, further comprising populating, by the processor and in a permissions database, personally identifying information (PII) permissions based on a user role, a business group, and a user access demands; and 
retrieving, by the processor, a personally identifying information (PII) permission from the permissions database, wherein the PII permission indicates that a user executing the query has masked PII permissions. 
However, Wong discloses a method, further comprising populating, by the processor and in a permissions database, personally identifying information (PII) permissions based on a user role (Wong [0005] e.g., “Various permissions are associated with a role to allow a user associated with the role to perform one or more of the actions associated with the role”), a business group (Wong [0033] where permission offered based on users business group, e.g., “For example, if multiple types of assets are associated with a business, the business may grant all or a subset of permissions associated with a role to a user”), and a user access demands (Wong [0031] and [0034], where a user request (i.e., demand) to access or upload information form a server, e.g., “A user may send a request to the web server 235 to upload information (e.g., images or videos) that are stored in the content store 210”); and

Therefore, it would have been obvious before the effective filing date of the invention was made to modify the combination of Warren, Langevin, Ziauddin, and Ballamkonda with Wong.  Warren, Langevin, Ziauddin, and Ballamkonda, and Wong are analogous, because they are from the same field of endeavor as the claimed invention. One would have been motivated to do so in order the method enables identifying roles associated with the user by the entity, maintaining the connection between the user and the entity that identifies roles associated with the user by the entity and allowing the user to perform actions on the social networking system on behalf of the entity that are authorized by permissions associated with the role, thus allowing the user to customize information associated with the user to be accessible to different additional users. .

Regarding claim 3, the rejection of claim 2 is hereby incorporated by reference, the combination of Warren, Langevin, Ziauddin, and Ballamkonda, and Wong discloses a method, further comprising masking, by the processor, PII data included in the query result in response to the query result containing PII (Wong [0034] e.g. “request may include information identifying a type of asset (e.g., page, funding source, group of users”). 

13.	Claims 4-5, 8-9, 14-15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Warren et al. U.S. 2009/0319496 A1 (hereinafter Warren) in view of Langevin et al. U.S. 2013/0268946 A1 (hereinafter Langevin) further in view of Ziauddin et al. U.S. 2017/0116271 A1 (hereinafter Ziauddin) further in view of Ballamkonda et al. U.S. Patent 6775681 B1 (hereinafter Ballamkonda) as applied to claims 1, 6, 10-13, 16-17, 20 above, and further in view of Krishnamoorthy et al. US 2011/0093925 A1 (hereinafter Krishnamoorthy). 

Regarding claim 4, the rejection of claim 1 is hereby incorporated by reference, the combination of Warren, Langevin, Ziauddin, and Ballamkonda does not clearly disclose a method, further comprising retrieving, by the computing device, a row-level permission for a user submitting the query from a permissions database. 	However, Krishnamoorthy discloses a method, further comprising retrieving, by the computing device, a row-level permission for a user submitting the query from a permissions database (Krishnamoorthy [0034] where the implemented database system includes various data accessing permission type, such as row-level permission, e.g., “a data set may contain specific permissions (e.g., permissionable entities) such as row level permissions P1 and P2 for Data Row 1, permission P1 for Data Row 2, permission P2 for Data Row 3, and permission P4 for Data Row 4”. See also [0032] where the implemented method enforced row-level access permission to a user, e.g., “a user may have row level permissions, which allow the user to access certain rows of data within the data set”). 

 
Regarding claim 5, the rejection of claim 4 is hereby incorporated by reference, the combination of Warren, Langevin, Ziauddin, Ballamkonda, and Krishnamoorthy discloses a method, wherein the temporary table excludes a row from the data table in response to the row-level permission  (Krishnamoorthy [0034] where the implemented database system includes various data accessing permission type, such as row-level permission, e.g., “a data set may contain specific permissions (e.g., permissionable entities) such as row level permissions”). 
 	Regarding claim 8, the rejection of claim 1 is hereby incorporated by reference, the combination of Warren, Langevin, Ziauddin, Ballamkonda, and Krishnamoorthy discloses a method, further comprising adding, by the computing device at least one of a row or the column to the data table (Krishnamoorthy [0032] where the system has row or column of data set and a user has access to row of data, e.g., “which allow the user to access certain rows of data within the data set”). 

Regarding claim 9, the rejection of claim 1 is hereby incorporated by reference, the combination of Warren, Langevin, Ziauddin, Ballamkonda, and Krishnamoorthy 

Regarding claim 14, the rejection of claim 1 is hereby  incorporated by reference, the combination of Warren, Langevin, Ziauddin, Ballamkonda, and Krishnamoorthy discloses, wherein the access permission includes at least one of row-level permissions, column-level permissions, table-level permissions, file-level permissions or data-type-level permissions (Krishnamoorthy [0034] where the implemented database system includes various data accessing permission type, such as row-level permission). 

Regarding claim 15, the rejection of claim 1 is hereby incorporated by reference, the combination of Warren, Langevin, Ziauddin, Ballamkonda, and Krishnamoorthy discloses, further comprising validating, by the computing device, the access permission for data in the data table, wherein the access permission is stored in a permissions database (Krishnamoorthy [0029] where access permission stored, e.g., “The permission server 206 may store user permissions for multiple different users and/or groups of users on the system“). 

 	Regarding claim 19, the rejection of claim 17 is hereby incorporated by reference, the combination of Warren, Langevin, Ziauddin, Ballamkonda, and Krishnamoorthy discloses a system, further comprising receiving, by the processor, the query configured to access the column in the data table (Krishnamoorthy [0036] where a user request (i.e., query) access row or column of a data set). 
14.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Warren et al. U.S. 2009/0319496 A1 (hereinafter Warren) in view of Langevin et al. U.S. 2013/0268946 A1 (hereinafter Langevin) further in view of Ziauddin et al. U.S. 2017/0116271 A1 (hereinafter Ziauddin) further in view of Ballamkonda et al. U.S. Patent 6,775,681 B1 (hereinafter Ballamkonda) as applied to claims 1, 6, 10-13, 16-17, 20 above, and further in view of Soloway U.S. 2011/0179110 A1 (hereinafter Soloway).


determining, by the processor, the column is unavailable in source data; and 
populating, by the processor, the column in the temporary table with null values. 
On the other hand, Soloway discloses determining, by the processor, the column is unavailable in source data (Soloway [0161] and [0258] where some table columns data are not available (i.e. null field value)); and 
populating, by the processor, the column in the temporary table with null values (Soloway [0258] e.g., “… column is populated with NULL values and the logic in the system gets the default value from the metadata if the column is NULL”). 
Therefore, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify Warren, Langevin, Ziauddin, and Ballamkonda with Soloway. Doing so would have populate the column with a null value, then the update of the table be very fast. 

Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU MITIKU whose telephone number is (571)270-1983. The examiner can normally be reached Monday – Friday 8:30AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/BERHANU MITIKU/Examiner, Art Unit 2156                                                                                                                                                                                                        
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156